                                                                         ~--·--·--~
                                                                         ~~              ,.,   ___ _
Case 1:19-cv-08365-VM-GWG Document 27 Filed 09/27/19 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------x
 STATE OF NEW YORK, et al.,
                                                              19 Civ. 8365 (VM)
                              Plaintiffs,

           against -                                          DECISION AND ORDER

 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION, et al.,

                              Defendants.
 -----------------------------------x
 VICTOR MARRERO, United States District Judge.

         By letter dated September 16, 2019, plaintiffs in these

 consolidated challenges to the Regulation Best Interest rule

 promulgated by the Securities and Exchange Commission                                (the

 "Rule") advised the Court that, notwithstanding their belief

 that this Court has jurisdiction over their challenges, they

 had nonetheless taken the precaution of filing petitions for

 review of the Rule in the United States Court of Appeals for

 the     Second    Circuit.       ( See   Dkt.      No.   2 4.)    By   letter    dated

 September        20,     2019,    plaintiffs         requested         an   expedited

 scheduling order and informed the Court that the parties had

 met and conferred with~ut reaching agreement on whether this

 Court or the           Second Circuit is           the proper forum for              this

 litigation.       ( See Dkt. No. 21.) By letter dated September 23,

 2019,     defendants       opposed       the       request       for   an   expedited

 scheduling       order     and    sought       a   briefing       schedule      on    the

 threshold issue of jurisdiction.                    (See Dkt. No. 25.)

                                            1
Case 1:19-cv-08365-VM-GWG Document 27 Filed 09/27/19 Page 2 of 3



       A federal court can examine subject-matter jurisdiction

 at any time, see Transatlantic Marine Claims Agency, Inc. v.

 Ace Shipping Corp.,           Div.    of Ace Young Inc.,            109 F.3d 105,

 107-08     (2d    Cir.     1997).     "[I]n    the    absence       of    a    statute

 bestowing        judicial     review,    the     only      federal       court       with

 jurisdiction to          review an agency decision is                the district

 court." Clark v. CFTC, 170 F.3d 110, 113 n.1                       (2d Cir. 1999).

 Here, the relevant statute does "bestow" judicial review: it

 provides     that     an      adversely-affected           person    "may        obtain

 review" in the court of appeals for the circuit of residence,

 or in the United States Court of Appeals for the District of

 Columbia Circuit. 15 U.S.C. § 78y(b) (1). Although Congress's

 use of the permissive "may" might seem on its face to imply

 a non-exclusive grant of jurisdiction in the court of appeals,

 it is well-established that clauses containing "a specific

 statutory    grant       of   jurisdiction       to   the    court       of    appeals

      . should be construed in favor of review by the court of

 appeals." NRDC v. Abraham, 355 F.3d 179, 193 (2d Cir. 2004);

 see also Florida Power           &   Light Co. v. Lorion,           470 U.S. 729,

 744-45   (1985); Sun Enters., Ltd. v. Train, 532 F.2d 280, 288

 (2d Cir.    1976);       Altman v.      SEC,    768   F.    Supp.    2d       554,    558

 (S.D.N.Y. 2011), aff'd,             687 F.3d 44      (2d Cir. 2012). In light

 of these principles and to advance the parties'                          shared goal

 of expeditious judicial review                 (see Dkt.     No.    21 at 2;         Dkt.

                                          2
Case 1:19-cv-08365-VM-GWG Document 27 Filed 09/27/19 Page 3 of 3



 No.   25 at 2),   the Court summarily DISMISSES this action on

 its own motion for lack of subject-matter jurisdiction and in

 favor of further     litigation pursuant to the petitions for

 review filed in the Second Circuit.

                                ORDER

       For the foregoing reasons, it is hereby

       ORDERED that this action is DISMISSED on the Court's own

 motion for lack of subject-matter jurisdiction and in favor

 of litigation pursuant to the petitions ·tor review filed in

 the United States Court of Appeals for the Second Circuit.



 SO ORDERED.


 Dated:     New York, New York
            26 September 2019




                                               Victor Marrero
                                                  U.S.D.J.




                                   3
